Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 1 of 24




                   EXHIBIT C
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 2 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 3 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 4 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 5 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 6 of 24
 Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 7 of 24




 PAGES 6-19 INTENTIONALLY
    OMITTED FOR THE
CONVENIENCE OF THE COURT
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 8 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 9 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 10 of 24
 Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 11 of 24




PAGES 24-237 INTENTIONALLY
    OMITTED FOR THE
CONVENIENCE OF THE COURT
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 12 of 24
 Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 13 of 24




PAGES 239-792 INTENTIONALLY
     OMITTED FOR THE
CONVENIENCE OF THE COURT
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 14 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 15 of 24




     PAGES 794-1105
INTENTIONALLY OMITTED
FOR THE CONVENIENCE OF
      THE COURT
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 16 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 17 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 18 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 19 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 20 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 21 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 22 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 23 of 24
Case 1:20-cv-10620-GAO Document 1-3 Filed 03/27/20 Page 24 of 24
